Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The specification objections have been corrected (“hotkey” amended to “hot key”).

The antecedent basis concerns have been corrected.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A method for a mobile terminal, comprising:
	receiving a user input through an input unit including a touch screen;
performing wireless communication through a mobile network, wherein performing the wireless communication comprises operations of transmitting and receiving voice data, text messages, and multimedia messages through the mobile network;
storing, in a storage of the mobile terminal, a plurality of types of data including one or more of directory data, moving image data, still image data, and MP3 music data;
setting a hot key, wherein a first user selection of the hot key enables automatic synchronization of data stored in the mobile terminal with a web server upon entry into a wireless local area network (LAN) service area;
receiving the first user selection of the hot key, wherein the first user selection of the hot key corresponds to the user input through the touch screen;
requesting information for entry of a user identification (ID) and password for use in connecting the mobile terminal to the web server;
receiving entry of the user ID and password, through the touch screen, for use in connecting the mobile terminal to the web server;
transmitting the user ID and password to the web server for authentication of the mobile terminal by the web server;
connecting to the web server upon authentication of the mobile terminal;
setting at least one type of data to be automatically transmitted to the web server based on a second user selection, from among the plurality of types of data, if the mobile terminal enters the wireless LAN service area, wherein the at least one set type of data includes at least one of the still image data or the moving image data;
storing information regarding the at least one set type of data;
determining that the mobile terminal enters the wireless LAN service area;
upon the mobile terminal entering the wireless LAN service area, connecting to the web server;
upon connecting to the web server, automatically transmitting the at least one of the still image data or the moving image data from the storage to the web server, for storage at the web server;
determining that the mobile terminal exits the wireless LAN service area before transmission of the at least one of the still image data or the moving image data is completed;
stopping the transmission of the at least one of the still image data or the moving image data and displaying a warning message on a display indicating that the transmission has stopped, upon determining that the mobile terminal exits the wireless LAN service area;
determining that the mobile terminal re-enters the wireless LAN service area;
upon determining that the mobile terminal re-enters the wireless LAN service area, automatically resuming transmission of the at least one of the still image data or the moving image data to the web server from a point where the transmission was stopped, for storage at the web server, without reauthentication; and
displaying a completion message on the display, upon completing transmission of the at least one of the still image data or the moving image data to the web server.

Independent claim 6:
6.	A mobile terminal comprising:
	an input unit including a touch screen;
	a display;
a communication unit;
a storage; and
a processor configured to:
perform wireless communication through a mobile network, wherein performing the wireless communication comprises operations of transmitting and receiving voice data, text messages, and multimedia messages through the communication unit;
store, in the storage of the mobile terminal, a plurality of types of data including one or more of directory data, moving image data, still image data, and MP3 music data
setting a hot key, wherein a first user selection of the hot key enables automatic synchronization of data stored in the mobile terminal with a web server upon entry into a wireless local area network (LAN) service area;
receive the first user selection of the hot key, wherein the first user selection of the hot key corresponds to user input through the touch screen;
request information for entry of a user identification (ID) and password for use in connecting the mobile terminal to the web server;
receive entry of the user ID and password, through the touch screen, for use in connecting the mobile terminal to the web server;
transmit the user ID and password to the web server for authentication of the mobile terminal by the web server;
connect to the web server upon authentication of the mobile terminal;
set at least one type of data to be automatically transmitted to the web server based on a second user selection, from among the plurality of types of data, if the mobile terminal enters the wireless LAN service area, wherein the at least one set type of data includes at least one of the still image data or the moving image data;
store information regarding the at least one set type of data;
determine that the mobile terminal enters the wireless LAN service area;
upon the mobile terminal entering the wireless LAN service area, connecting to the web server;
upon connecting to the web server, automatically transmit the at least one of the still image data or the moving image data from the storage to the web server, for storage at the web server;
determine that the mobile terminal exits the wireless LAN service area before transmission of the at least one of the still image data or the moving image data is completed;
stop the transmission of the at least one of the still image data or the moving image data and displaying a warning message on the display indicating that the transmission has stopped, upon determining that the mobile terminal exits the wireless LAN service area;
determine that the mobile terminal re-enters the wireless LAN service area;
upon determining that the mobile terminal re-enters the wireless LAN service area, automatically resume transmission of the at least one of the still image data or the moving image data to the web server from a point where the transmission was stopped, for storage at the web server, without reauthentication; and
display a completion message on the display, upon completing transmission of the at least one of the still image data or the moving image data to the web server.


These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/